DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on December 9th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 9th, 2021 is acknowledged and isanswered as follows.  
Applicant's remarks, see pgs. 10-11, with respect to the rejections of claim 1 under 35 U.S.C. § 102 or 103 have been fully considered and are not persuasive. However, Applicant agreed to amend claim 1 to place the application in condition for allowance.  Therefore, the rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steven French (Reg. No. 78,743) on January 10th, 2022. 
The application has been amended as follows: 
In the claim: 
1.	(Currently Amended)	A system, comprising:
	a fan-out package, comprising:
		a first semiconductor die;
		a mold compound, covering the first semiconductor die on at least two sides; and 
		an electrical contact, on a lower surface of the first semiconductor die,
	the fan-out package having a rabbet along a portion of a lower edge of the fan-out package, the rabbet being spaced apart from the first semiconductor die in a plan view, 
wherein the system further comprises a second semiconductor die in the rabbet, the second semiconductor die extending beyond an end of the rabbet in the plan view. 

7.	(Currently Amended)	The system of claim 1, further comprising:

a shared support element,
the second semiconductor die and the fan-out package both being secured to an upper surface of the shared support element. 
22, wherein the system further comprises a second semiconductor die in the rabbet, the second semiconductor die extending beyond an end of the rabbet in [[the]] a plan view.

Allowable Subject Matter
Claims 1-5, and 7-28 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the rabbet being spaced apart from the first semiconductor die in a plan view, wherein the system further comprises a second semiconductor die in the rabbet, the second semiconductor die extending beyond an end of the rabbet in the plan view as recited in claim 1; the fan-out package having a rabbet along a portion of a lower edge of the fan-out package, cutting a first channel into the carrier, the first channel having a first width and a first depth, extending between the first semiconductor die and a second semiconductor die of the plurality of semiconductor dies, and cutting a second channel into the carrier, within the first channel, the second channel having a second width less than the first width and a second depth, from an upper surface of the carrier, greater than the first depth as recited in claim 14; the fan-out package having a rabbet along a portion of a lower edge of the fan-out package, and an edge surface of the redistribution layer forming a portion of the rabbet as recited in claim 22; and a layer of underfill between the redistribution layer and the shared support element and extending to the second semiconductor die,
the fan-out package having a rabbet along a portion of a lower edge of the fan-out package as recited in claim 23. Claims 2-3, and 7-13 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/
Examiner, Art Unit 2818